—In a child protective proceeding pursuant to Family Court Act article 10, the appeal, as limited by the appellant’s brief, is from so much of an *512order of disposition of the Family Court, Kings County (Dabiri, J.), entered March 21, 1994, as was predicated upon a fact-finding order of the same court dated January 10, 1994, which, after a hearing, found that he had sexually abused Elizabeth P.
Ordered that the order of disposition is affirmed insofar as appealed from, without costs or disbursements.
The determination by the Family Court that the petitioner met its burden of proof is entitled to great deference by this Court (see, Matter of Frank T., 215 AD2d 562). Contrary to the appellant’s contention, the testimony of the child sexual abuse expert properly corroborated the child’s hearsay statements (see, Matter of Nicole V., 71 NY2d 112).
The appellant’s remaining contention is without merit. Miller, J. P., Altman, Goldstein and Florio, JJ., concur.